DISMISS; and Opinion Filed January 7, 2015




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00321-CV

                               MITTIE FLEMING DBA, Appellant

                                               V.

SUBWAY RESTAURANT AND INSURANCE CO.; BASCOM GROUP, LLC; AND 1309
               MAIN ST APARTMENTS, LLC, Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-00683

                               MEMORANDUM OPINION
                         Before Justices Bridges, Lang-Miers, and Myers
                                    Opinion by Justice Myers
          On November 7, 2014, we ordered appellant to file an amended brief no later than

December 8, 2014. We cautioned appellant that failure to comply could result in dismissal of the

appeal without further notice. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),(c). To date, appellant has

not filed the brief or otherwise communicated with the Court. Accordingly, we dismiss the

appeal. See id. 42.3(b),(c).




                                                    /Lana Myers/
140321F.P05                                         LANA MYERS
                                                    JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MITTIE FLEMING DBA, Appellant                      On Appeal from the 44th Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-00321-CV         V.                      Trial Court Cause No. DC-13-00683.
                                                   Opinion delivered by Justice Myers. Justices
SUBWAY RESTAURANT AND                              Bridges and Lang-Miers participating.
INSURANCE CO.; BASCOM GROUP,
LLC; AND 1309 MAIN ST, LLC,
Appellees


       In accordance with this Court’s opinion, we DISMISS the appeal.

       We ORDER that appellees Subway Restaurant and Insurance Co.; Bascom Group, LLC;
and 1309 Main St, LLC recover their costs, if any, of this appeal from appellant Mittie Fleming
DBA.


Judgment entered this 7th day of January, 2015.




                                             –2–